Citation Nr: 1647276	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  15-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected chronic gastritis.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for a skin disorder, to include an ulcer on the lower extremities, dermatitis, vitiligo, cellulitis, tinea pedis, dermatophytosis, and callosities.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a toenail disorder, to include onychomycosis, onychia, and paronychia.

7. Entitlement to service connection for bilateral hearing loss.  
8.  Entitlement to service connection for diabetes mellitus type 2.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for a vein disorder, to include phlebitis and thrombophlebitis.  

11.  Entitlement to service connection for a low back disorder.  

12.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include radiculopathy and peripheral neuropathy. 

13.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include radiculopathy and peripheral neuropathy.  

14.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include radiculopathy and carpal tunnel syndrome.  

15.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include radiculopathy and carpal tunnel syndrome.  

16.  Entitlement to service connection for an eye disorder, to include venous retinal branch occlusion, refractive error, and diplopia.  

17.  Entitlement to an initial compensable rating for chronic gastritis.  


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975 and was awarded the National Defense Service Medal.  His DD Form 214 reflects no foreign service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the claims for service connection listed above and granted entitlement to service connection for chronic gastritis, and assigned a noncompensable rating effective June 11, 2013.  The Board has recharacterized and consolidated the issues on appeal as reflected above.  

In May 2016, the Board remanded the current issues for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for a respiratory disorder, to include rhinitis and bronchitis.  In a September 2016 rating decision the RO granted service connection for chronic bronchitis, and assigned a noncompensable evaluation effective June 11, 2013.  Subsequently in September 2016, the Veteran returned a form enclosed with the most recent supplemental statement of the case requesting that the RO immediately forward his case to the Board and waive the 30 day waiting period.  On that form, the Veteran stated that he disagreed with the noncompensable rating assigned for his respiratory disorder.  However, effective March 24, 2015, a notice of disagreement (NOD) must be submitted via a specific form provided by the VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  As the Veteran has not submitted a NOD Form 21-0958 regarding entitlement to an increased rating for his respiratory disorder, the issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  The Veteran is advised that if he wishes to initiate an appeal with respect to this claim, a NOD Form 21-0958 must be filed by September 6, 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's psychiatric disorder developed many years after his separation from service and is not related to service. 

2.  The Veteran's skin disorder, including an ulcer on the lower extremities, dermatitis, vitiligo, cellulitis, tinea pedis, dermatophytosis, and callosities, developed many years after his separation from service and is not related to service.  

3.  A right knee disorder was not shown in service or for many years thereafter, and the current right knee disorder is not related to service. 

4. A left knee disorder was not shown in service or for many years thereafter, and the current left knee disorder is not related to service.

5. The Veteran's toenail disorder, including onychomycosis, onychia and paronychia, developed many years after his separation from service and is not related to service.  

6. Bilateral hearing loss was not shown in service or for many years thereafter and is not related to service.

7. Diabetes mellitus was not shown in service or for many years thereafter and is not related to service.

8. Hypertension was not shown in service or for many years thereafter and is not related to service.

9. The Veteran's vein disorder, including phlebitis and thrombophlebitis, developed many years after his separation from service and is not related to service.  

10. A low back disorder was not shown in service or for many years thereafter, and the current low back disorder is not related to service.

11. A neurological disorder of the right lower extremity was not shown in service or for many years thereafter, and the current neurological disorders are not related to service.

12. A neurological disorder of the left lower extremity was not shown in service or for many years thereafter, and the current neurological disorders are not related to service.

13. The Veteran's neurological disorder of the right upper extremity, including radiculopathy and carpal tunnel syndrome, developed many years after his separation from service and is not related to service.  

14. The Veteran's neurological disorder of the left upper extremity, including radiculopathy and carpal tunnel syndrome, developed many years after his separation from service and is not related to service.  

15.  The Veteran's eye disorder, including branch retinal vein occlusion, refractive error, and diplopia, developed many years after his separation from service and is not related to service.  

16.  Since June 11, 2013, the Veteran's chronic gastritis has been manifested by adverse symptomatology that equates to small nodular lesions with symptoms but not multiple small eroded or ulcerated areas with symptoms.


CONCLUSIONS OF LAW

1. The requirements for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The requirements for establishing service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The requirements for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The requirements for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5. The requirements for establishing service connection for a toenail disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6. The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7. The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
8. The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

9. The requirements for establishing service connection for a vein disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10. The requirements for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.         § 3.303 (2015).

11. The requirements for establishing service connection for a neurological disorder of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

12. The requirements for establishing service connection for a neurological disorder of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

13. The requirements for establishing service connection for neurological disorder of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

14. The requirements for establishing service connection for neurological disorder of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

15. The requirements for establishing service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

16. Since June 11, 2013, the criteria for an initial rating of 10 percent for gastritis, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by a March 2015 letter.  The case was last readjudicated in August 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, records from the Social Security Administration (SSA), and VA examination reports.

The Board notes that the Veteran was not afforded a VA examination concerning his claims for service connection for a psychiatric disorder, right knee disorder, left knee disorder, toenail disorder, diabetes mellitus, hypertension, vein disorder, neurological disorders of the upper and lower extremities, and eye disorder.  However, there is no competent and credible evidence that any of these conditions manifested during service or within a year of separation from service.  Moreover, there is no competent evidence even suggesting that the conditions are related to service.  In fact, aside from filing his claims for service connection and pursuing the instant appeal, the Veteran has not made any statements attributing the conditions to service or to any incident therein.  Accordingly, VA examinations are not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").
Therefore, the duty to assist has been met.

Finally, the Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  Additional VA examinations were conducted, and VA treatment and SSA records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.                § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, sensorineural hearing loss, diabetes mellitus, hypertension, or peripheral neuropathy
become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

A. Psychiatric Disorder

As previously noted, the Veteran has not provided any statement asserting that he experienced psychiatric symptoms during service or that his current psychiatric disorder is related to service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with various psychiatric conditions.  Accordingly, the first criterion for establishing service connection has been met.  The outcome turns then on whether the psychiatric disorder is related to service.
The service treatment records do not contain any complaints, treatment, findings or diagnoses consistent with a psychiatric disorder.  Medical examinations in July 1973 and June 1975 were negative for psychiatric conditions, as was the Veteran's September 1975 medical examination prior to being "chaptered out."  The Veteran did not report any psychiatric issues on the June 1975 report of medical history.  His personnel records reflect that he received individual counseling in August 1975 and September 1975 and consented to separation under the Expeditious Discharge Program. 

The post-service treatment records note the onset of psychiatric symptoms many years after service related to post-service stressors rather than to the Veteran's military experiences.  The first post-service treatment record is from January 2007, in which the Veteran was diagnosed with depressive disorder.  In June 2008, the Veteran presented with depression as the result of alcohol abuse.  He reported no main stressor.  During follow-up treatment in October 2008, he reported an increase in alcohol use after his wife's death and fears about his hypothyroidism.  During a June 2010 evaluation in connection with his claim for SSA benefits, he described his psychiatric history beginning in 2007, and identified his wife's 2007 death, his current health status, and his physical disabilities as stressors.  In December 2012, the Veteran stated that he first saw a psychiatrist for alcohol abuse/dependence about three years ago, and attributed his symptoms to his arthritis, financial struggles, loneliness and overall sadness.  In May 2013, he expressed concern over economic problems, family problems, multiple health conditions, bereavement of his mother and wife, and conflicts with his neighbors.  In May 2015, the Veteran's diagnoses were reported as major depressive disorder, complicated bereavement, nicotine dependence, and alcohol abuse.  He referred to his chronic medical conditions and financial difficulties as stressors.  In June 2016, the Veteran reported that he had behavioral problems during service.

After review of the record, the Board notes that the Veteran did not have a psychiatric disorder during service or for many years following discharge from service.  Although the Veteran received counseling during service and was discharged under the Expeditious Discharge Program, and stated that he had behavioral problems during service, there is no competent evidence linking the Veteran's in-service behavior with psychiatric symptoms, nor has the Veteran asserted such.  Moreover, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statement attributing a psychiatric disorder to an incident of service, nor has he alleged that he experienced a psychiatric condition during service.  Rather, the Veteran has consistently maintained that his psychiatric history began in 2007 and that his symptoms were caused by post-service stressors rather than the events of his service.  Furthermore, none of the medical evidence relates a current psychiatric disability to service; the psychiatric disorder is rather related to non-service-connected physical disabilities, recent bereavements of family members, and post-service economic problems.  

To the extent the Veteran believes that a current psychiatric disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of a psychiatric disorder requires medical testing and expertise to determine.  Accordingly, his opinion as to the etiology of his psychiatric disorder is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the probative evidence indicates that a psychiatric disorder is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

B. Skin Disorder 

The Veteran has been diagnosed during the course of the appeal with various skin conditions, including dermatitis, tinea pedis, vitiligo, callosities, cellulitis, and bilateral leg ulcers.  Accordingly, the first criterion for establishing service connection has been met.  The outcome turns then on whether a current skin disorder is related to service.

The service treatment records note a complaint of a neck cyst in May 1973.  A culture taken from the cyst indicated isolated bacteria.  Boils on both thighs, described as furuncles, were noted in June 1973 and a left leg boil was noted in August 1975.  The September 1975 separation examination noted no skin issues. The Veteran did not report any skin issues on the June 1975 report of medical history.  

The Veteran was first afforded an examination for this condition in April 2015.  The examiner reported that dermatitis was found by a VA emergency room doctor in January 2007, and the Veteran has more recently developed scaly dry patches with erythema throughout the upper chest and arms.  The Veteran also developed vitiligo in June 2013.  An opinion was not provided.

The Veteran was examined again in June 2016.  The examiner noted the skin conditions as dermatitis, tinea pedis, vitiligo, callosities, and bilateral leg ulcers, diagnosed from June 2007 to August 2015.  The Veteran reported that his leg ulcers were diagnosed at the current VA facility a few years ago, and that his other skin conditions were also diagnosed at that facility.  The examiner noted the in-service reports of the neck cyst and boils, which she explained were furuncles, and opined that none of the Veteran's current skin conditions were incurred in or related to service.  She explained that the conditions for which the Veteran was treated in service were related to bacterial infection, and resolved with treatment, and that medical literature does not support a link between the furuncles treated in service and any current skin conditions.  There was no evidence of any chronic skin infection after service.

The Board finds that the opinion of the June 2016 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which notes that the Veteran was not diagnosed with skin conditions until many years after service.  Furthermore, she noted that peer reviewed medical literature noted no connection between the furuncles treated during service and the Veteran's current skin conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

Once again, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing a current skin condition to service.  To the extent that the Veteran has offered an opinion as to the etiology of his skin disorder, such is not competent medical evidence and the Board finds the VA examiner's opinion and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.
In sum, the preponderance of the probative evidence indicates that a skin disorder is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

C. Left and Right Knee Disabilities

The Veteran has been diagnosed with arthritis in both knees, meeting the first criterion for service connection.

The service treatment records do not contain any complaints, treatment, findings or diagnoses of knee conditions.  The July 1973 and June 1975 medical examinations and the September 1975 separation examination noted that the Veteran's lower extremities and musculoskeletal system were normal.  The Veteran did not report any knee issues on the June 1975 report of medical history.  

The first post-service knee complaint comes from an August 2007 record of treatment which shows that the Veteran reported that his right knee started to hurt around seven months ago.  An assessment of arthralgia was rendered.  In September 2009, the Veteran reported bilateral knee pain, left greater than right, for several months duration.  A Magnetic Resonance Imaging scan (MRI) found osteoarthritis, a meniscal tear, chondromalacia, and joint effusion.  During a June 2010 neurological evaluation, the Veteran reported that he was hit by a tree branch during post-service employment resulting in a left knee injury.  In January 2013, the Veteran was assessed with arthritis in the bilateral knees, and he continued to report knee pain.

The evidence of record demonstrates that the Veteran was not shown to have arthritis of the knees in service, or within one year following service.  Moreover, the Veteran did not have any knee complaints or injuries during service, and a knee diagnosis was not reported until over 30 years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable and competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims for service connection.  However, there is no medical evidence of record that even suggests the Veteran's knee conditions are related to service.  To the contrary, the Veteran reported recent onset of his knee pain in 2007, 2009, and 2010, and, aside from filing his claims for service connection and pursuing the instant appeal, the Veteran has not made any statements attributing a current knee condition to service or alleging that he experienced a knee condition during service.  To the extent that the Veteran has offered an opinion as to the etiology of his knee conditions, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In summary, the preponderance of the probative evidence indicates that arthritis    of the knees was not shown in service or for many years thereafter, and that the Veteran's current knee conditions are not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeals.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

D. Toenail Disorder

The Veteran has been diagnosed with onychomycosis, onychia and paronychia of the toe.  Thus, the first criterion for establishing service connection has been met.   

The service treatment records do not contain any complaints, treatment, findings or diagnoses of a toenail condition.   The July 1973 and June 1975 medical examinations and the September 1975 separation examination noted that the Veteran's lower extremities, feet, and skin were normal.  The Veteran did not report any toe issues on the June 1975 report of medical history.  

The first post-service report of a toenail condition is in October 2008.  At that time, the Veteran's toenails were hypertrophic, and an assessment of onychomycosis was rendered.  In July 2009, the Veteran's toenails were observed to be half-eaten by fungus.  A diagnosis of onychia and paronychia of the toe was rendered.  The Veteran continued to experience nail fungus, and was treated with creams and ointments.  

The evidence of record demonstrates that the Veteran did not have a toenail condition during service or for many years following discharge from service, and there is no medical evidence of record that suggests a link between a current toenail condition and service.  To the contrary, the Veteran did not report a toenail condition until over 30 years following service.  Moreover, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing a current toenail condition to service or alleging that he experienced a toenail condition during service.  To the extent that the Veteran has offered an opinion as to the etiology of his toenail condition, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In sum, the preponderance of the probative evidence indicates that a toenail disorder is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

E. Bilateral Hearing Loss

During a VA hearing evaluation in March 2010, the Veteran reported being exposed to military noise as an assistant gunner, and participating in training missions.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The evidence establishes a current hearing loss disability.  Specifically, on the 
April 2015 VA examination, audiometric testing revealed puretone thresholds of 55 decibels in the right ear and 60 decibels in the left ear at 4000 Hertz.  Thus, a current hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question is whether such hearing loss disability is related to the Veteran's service.  

The Veteran's STRs do not include any reports, diagnosis, or treatment of hearing loss at any time during service.  The July 1973 examination did not note audiometric findings but stated that hearing was within normal limits.  The June 1975 examination notes puretone thresholds of 0, 10, 0, and 0 decibels in the right ear, and 20, 10, 0, and 0 decibels in the left ear at frequencies of 500, 1000, 2000, and 4000 Hertz.  The Veteran's separation examination noted puretone thresholds of 20, 20, 10, 10, and 10 decibels in the right ear and 20, 20, 10, 10, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

The first post-service audiometric findings of record are from April 2008.  Puretone thresholds were recorded as 20, 20, 20, 20, and 25 decibels in the right ear and 20, 20, 20, 20, and 35 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The next audiometric findings come from March 2010.  Puretone thresholds were recorded as 25, 20, 15, 20, and 40 decibels in the right ear and 20, 20, 10, 20, and 45 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

In April 2015 the Veteran was examined by a VA audiologist.  Puretone findings were noted as 20, 20, 15, 25, and 55 decibels in the right ear and 20, 20, 15, 25, and 60 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran reported that he experiences difficulty hearing and understanding conversations.  The examiner opined that the Veteran's current hearing loss was not likely related to service.  She explained that the Veteran's hearing loss was within normal limits during service, and that it is well-established in medical literature that exposure to high levels of noise either causes immediate hearing loss or progressive hearing deficits.  However, retroactive hearing effects are not expected many years after service.

After review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.

At the outset, as a hearing loss disability was not shown in service or for years thereafter, competent evidence of a nexus between the Veteran's current hearing loss and service is required to substantiate the claim of entitlement to service connection. 

Turning to the nexus evidence, the Board finds that the opinion of the VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which notes that the Veteran's hearing was within normal limits during in-service examinations.  Furthermore, she noted that medical literature supports the proposition that retroactive hearing effects are not expected many years after service.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  There is no medical opinion of record to the contrary.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the etiology of his hearing loss does not constitute competent medical evidence and the Board finds the VA audiologist's opinion and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no probative medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

F. Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus, meeting the first criterion for service connection.

The Veteran's STRs, including the separation examination, do not contain any complaints, treatment, findings or diagnoses consistent with diabetes.  In addition, the Veteran's service personnel records show that he had no foreign service, such that he is not entitled to service connection for diabetes mellitus on a presumptive basis.  See 38 C.F.R § 3.309(e).

The Veteran's SSA records contain the Veteran's report that his diabetes was first diagnosed in 2008.  During VA treatment in November 2008 it was noted that the Veteran was diagnosed with diabetes seven months ago.  A March 2010 VA treatment record noted the onset of the Veteran's diabetes as five years ago.  

The evidence of record demonstrates that the Veteran was not shown to have diabetes or symptoms consistent with diabetes in service or within one year following service, and a diagnosis was not reported until over 30 years after service.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim of entitlement to service connection.  However, there is no medical evidence of record that even suggests the Veteran's diabetes is related to service.  To the contrary, the Veteran reported that his diabetes began in 2005 or later, and aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing his diabetes to service or alleging that he experienced diabetes during service.  

To the extent that the Veteran has offered an opinion as to the etiology of his diabetes, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In short, the preponderance of the probative evidence indicates that diabetes mellitus was not shown in service or for many years thereafter, and is not related to service. Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

G. Hypertension

The Veteran has been diagnosed with hypertension, meeting the first criterion for service connection.

The Veteran's STRs, including the separation examination, do not contain any complaints, treatment, findings or diagnoses consistent with hypertension.  During service, the Veteran's blood pressure measured 104/70, 122/76, 128/62, and 118/72 in July 1973, October 1975, June 1975, and September 1975, respectively. 
The first post-service findings of hypertension come from December 2007.  Recent VA treatment records note controlled hypertension.

The Veteran was not shown to have hypertension or symptoms consistent with hypertension in service or within one year following service, and a diagnosis was not reported until over 30 years after service.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim of entitlement to service connection.  However, there is no medical evidence of record that even suggests the Veteran's hypertension is related to service.  To the contrary, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing his hypertension to service or alleging that he experienced hypertension during service.  

To the extent that the Veteran has offered an opinion as to the etiology of his hypertension, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In short, the preponderance of the probative evidence indicates that hypertension was not shown in service or for many years thereafter, and is not related to service. Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

H. Vein Disorder

The Veteran has been diagnosed with phlebitis and thrombophlebitis of the lower extremities.  Thus, the first criterion for establishing service connection has been met.   

The service treatment records do not contain any complaints, treatment, findings or diagnoses of a vein condition.  The July 1973 and June 1975 medical examinations and the September 1975 separation examination noted that the Veteran's lower extremities, feet, and skin were normal.  The Veteran did not report any vein issues on the June 1975 report of medical history.  

The first post-service report of a vein condition is from October 2009.  At that time, the Veteran presented for VA care due to left leg redness.  The Veteran was diagnosed with left lower extremity phlebitis.  A November 2014 venous doppler revealed bilateral severe, deep, and superficial venous insufficiency with no evidence of deep vein thrombosis.  In February 2016, left vhepatic vein thrombosis was noted and the Veteran was treated with propranolol.  

The evidence of record demonstrates that the Veteran did not have a vein condition during service or for many years following discharge from service, and there is no medical evidence of record that suggests a link between a current vein condition and service.  To the contrary, the Veteran did not report vein issues until over 30 years following service.  Moreover, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing a current vein condition to service or alleging that he experienced a vein condition during service.  To the extent that the Veteran has offered an opinion as to the etiology of his vein condition, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In sum, the preponderance of the probative evidence indicates that a vein disorder is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

I. Low Back Disorder

The Veteran asserted during VA treatment in October 2010 and during his June 2016 VA examination that he suffered an injury during service and that he has continued to experience low back pain since that time.  

The Veteran has been diagnosed with arthritis of the lumbar spine, satisfying the first criterion for service connection.

The service treatment records contain an October 1975 complaint of dizziness, backache, chills, sore throat and vomiting for two days.  The impression rendered was an upper respiratory infection.  The STRs do not contain any reports of a back injury.  The July 1973 and June 1975 medical examinations and the September 1975 separation examination noted that the Veteran's spine was normal and the Veteran did not report any low back issues on the June 1975 report of medical history.  The service treatment records also contain complaints of nasal congestion, a sore throat, cysts, a cold, chest congestion, stomach pains, cramps, and diarrhea.

The first post-service report of low back pain comes from an October 2006 record of treatment, in which the Veteran reported experiencing chronic pain.  During VA treatment in January 2009 he reported that he fell while working the previous day and injured his back, and gave the same report approximately one month later.  In February 2010, the Veteran reported lower back pain which began two weeks ago.  In May 2010, the Veteran filed a claim of entitlement to service connection but did not specify the disabilities that he wished to claim.  In October 2010, the Veteran reported that he suffered a physical injury during service and that he has experienced low back pain since 1975.  

The Veteran was afforded a VA back examination in June 2016.  The Veteran reported that he developed back pain while doing service duties.  The examiner diagnosed degenerative arthritis of the lumbar spine with a diagnosis date in 2010.  She opined that it was unlikely that the current lumbar spine condition is related to service, noting that the back pain reported in October 1975 was likely part of the viral syndrome then demonstrated, and that there is no post-service evidence of continuity of back pain.  Additionally, she opined that the current lumbar spine condition is more likely related to the natural aging process.

After review of the record, the Board finds that service connection for a low back disorder is not warranted.

At the outset, the Board notes that the probative evidence does not reflect that arthritis was present in service or within one year following discharge from service.  Indeed, degenerative changes of the lumbar spine were not shown until over 30 years after service.  

To the extent that the Veteran asserts that he suffered a back injury in service and that his back pain has continued since that time, the Board finds his account to lack credibility.  The Board bases this finding on several factors.  First, given the Veteran's history of reporting medical conditions during service, including nasal congestion, a sore throat, cysts, a cold, chest congestion, stomach pains, cramps, and diarrhea, and backache, but not a back injury, the Board finds that the absence of reports of a low back injury weighs against the likelihood that such occurred.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Second, the Board finds his January 2009 and January 2010 reports that he recently injured his back to be highly probative, because those statements were made during treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Third, the Veteran did not place the onset of his low back symptoms in service until October 2010, over 30 years after service and after filing his initial claim of entitlement to VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, given the differing reports throughout the decades, the Board finds the Veteran's recent assertions of onset nearly 30 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records and reports to treating physicians.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Additionally, the Board finds the VA examiner's opinion - - that the backache reported in October 1975 was likely a symptom of the upper respiratory infection diagnosed at that time rather than indicative of a manifestation of a back condition - - to be highly probative, because she rendered her opinion after reviewing the pertinent medical records and examining the Veteran.  See Nieves-Rodriguez, supra.  Thus, the Board finds that continuity of symptomatology as a means to establish service connection is not applicable, and competent evidence of a nexus between the current disability and service is required.  

Turning to the nexus evidence, the Board finds that the opinion of the VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  Her conclusion is supported by the medical evidence of record, which notes that the Veteran did not complain of back pain until over 30 years after service.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  There is no medical opinion of record to the contrary.

To the extent that the Veteran has offered an opinion as to the etiology of his low back condition, such is not competent medical evidence, and the Board finds the VA examiner's opinion and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In short, the preponderance of the probative evidence indicates that a low back condition was not shown in service or for many years thereafter, and that the current low back condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A.              § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

J. Neurological Disorders of the Upper and Lower Extremities

The Veteran has been diagnosed with neurological disorders of the bilateral upper and lower extremities, including peripheral neuropathy, radiculopathy, and carpal tunnel syndrome; the first criterion for service connection is met.

The Veteran's STRs do not contain any complaints, treatment, findings or diagnoses consistent with a neurological disorder.  The Veteran's neurological system was noted as normal on the July 1973 and June 1975 examinations and on the September 1975 separation examination.  The first post-service treatment record for peripheral neuropathy is dated in September 2010.  At that time, the Veteran reported numbness in the upper and lower extremities.  A October 2010 diagnostic imaging study revealed sensory neuropathy and bilateral carpal tunnel syndrome.  

The Veteran was not shown to have peripheral neuropathy or carpal tunnel syndrome, or symptoms consistent with either disorder in service or within one year following service, and a diagnosis was not reported until over 30 years after service.  Thus, competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims for service connection.  However, there is no medical evidence of record that even suggests the Veteran's neurological conditions are related to service.  To the contrary, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing his neurological conditions to service or alleging that he experienced a neurological condition during service.  

To the extent that the Veteran has offered an opinion as to the etiology of his neurological disorders, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77. 

In short, the preponderance of the probative evidence indicates that a neurological disorder was not shown in service or for many years thereafter, and is not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


K. Eye Disorder

The Veteran has been diagnosed with branch retinal vein occlusion, refractive error and diplopia.  Thus, the first criterion for establishing service connection has been met.   

The service treatment records do not contain any complaints, treatment, findings or diagnoses of an eye condition.  The July 1973 and June 1975 medical examinations and the September 1975 separation examination noted 20/20 vision in both eyes and noted that his eyes were normal.  The Veteran did not report any eye issues on the June 1975 report of medical history.  

Following service, the Veteran was noted to have refractive error in November 2008 but no diabetes-related eye issues.  In March 2013 the Veteran was noted to have bilateral droopy eyelids associated with blurred vision and vertical diplopia.  He reported the onset as three months ago.  In December 2013 the Veteran was noted to have branch retinal vein occlusion in the left eye.  There are no other relevant records related to the eyes.

The evidence of record demonstrates that the Veteran did not have an eye condition during service or for many years following discharge from service, and there is no medical evidence of record that suggests a link between a current eye condition and service.  To the contrary, the Veteran did not report the onset of his eye issues until over 30 years following service.  Moreover, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing a current eye condition to service or alleging that he experienced an eye condition during service.  To the extent that the Veteran has offered an opinion as to the etiology of his eye condition, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77. 


In sum, the preponderance of the probative evidence indicates that an eye disorder is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Concerning the service connection claims, the Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

III. Increased Initial Rating for Chronic Gastritis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic gastritis is currently rated as noncompensable under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7307.  Diagnostic Code 7307 provides a 10 percent rating for chronic hypertrophic gastritis with small nodular lesions and symptoms; a 30 percent rating for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms; and a 60 percent rating for chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas. Atrophic gastritis, which is a complication of a number of diseases including pernicious anemia, is to be rated based on the underlying condition.  

With the above criteria in mind, the Board notes that on the April 2015 VA examination the Veteran reported experiencing infrequent episodes of epigastric distress, reflux, regurgitation, and sleep disturbance.  Those symptoms occur four or more times per year and last less than one day.  The Veteran also experiences abdominal pain which occurs less than monthly and is relieved by standard ulcer therapy.  The Veteran also uses prescribed antacids and reported experiencing abdominal pain during VA treatment in December 2013 and May 2016.  Given that the symptomatology noted by the Veteran is observable by a lay person, and that he has consistently reported these symptoms during the course of the appeal, the Board finds the reports of his symptoms both competent and credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).
 
Given the above record, the Board finds that the Veteran's adverse symptomatology more nearly approximates gastritis with small nodular lesions and symptoms throughout the entire period under appeal.  See Diagnostic Code 7307.  Accordingly, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 7307 have been met for the entire appeal period.  38 C.F.R.           § 4.114.

However, the Board finds that a rating in excess of 10 percent is not warranted at any time during the period under appeal.   In this regard, the Veteran does not claim, and neither the treatment records nor the VA examination report show, that he has multiple small eroded or ulcerated areas or severe hemorrhages along with his symptoms.  Notably, an endoscopy performed in May 2016 noted no ulcers, masses, or erosions.  Therefore, a rating in excess of 10 percent is not warranted at any time during the appeal period.  

The Board has also considered ratings under other diagnostic codes pertaining to the digestive system, but finds that such ratings are not warranted in this case.  See Diagnostic Codes 7203 to 7306.  The Veteran does not claim and the record does not show that his gastritis causes esophagus stricture, spasm, peritoneum adhesions and/or stomach ulcers.  To the contrary, the April 2015 VA examiner opined that the Veteran did not have esophageal stricture or spasm or an acquired diverticulum of the esophagus; such symptomatology is not otherwise reflected in the VA treatment records.  Therefore, a rating under Diagnostic Codes 7203 to 7306 is not warranted. 

The Board has taken into account the Veteran's assertions as to the symptomatology and the severity of his chronic gastritis, including his reported symptoms of abdominal pain, reflux, regurgitation, and sleep disturbance, but, to the extent that he believes that he is entitled to a rating in excess of 10 percent, the Board concludes that the findings during medical evaluations are more probative than the lay assertions to that effect.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria for stomach disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence, including nodular lesions, eroded or ulcerated areas, and severe hemorrhages.  Indeed, the rating criteria reasonably contemplate the Veteran's symptoms of abdominal pain, reflux, regurgitation, and sleep disturbance.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.  Id.

Additionally, the Veteran has not asserted that his chronic gastritis has rendered him unemployable, nor does the evidence suggest such.  The Veteran reported in his application for SSA benefits that he had not been employed since 2009, and that he could not work due to his cervical spine, left knee, sleep apnea, thyroid problems, obesity, diabetes, high blood pressure, and neuropathy conditions.  He did not identify gastritis as a condition preventing him from work, nor has he otherwise asserted such.   Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, in the Veteran's July 2015 NOD, he requested an evaluation for "aid and attendance based on multiple conditions or disabilities."  To the extent that this represents a request for special monthly compensation (SMC) for aid and attendance under 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015), the Board notes that this request is part of the Veteran's claim of entitlement to an increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Akles v. Derwinski, 1 Vet. App 118, 121 (1991).  However, the evidence in this case does not reflect that the Veteran's service-connected gastritis, the only service-connected disability on appeal, has caused the Veteran to be bedridden or to require aid and attendance due to the factors listed in 38 C.F.R. § 3.352(a) (including a regular inability to dress, clean, feed, attend to the wants of nature and protect oneself from the hazards of daily life).  Therefore, entitlement to SMC is not warranted.  

In sum, the Board finds that, for the Veteran's gastritis, a rating of 10 percent, but no higher, is warranted for the Veteran's service-connected chronic gastritis since June 11, 2013.  


ORDER

Service connection for an acquired psychiatric disorder is denied. 

Service connection for a skin disorder, to include an ulcer on the lower extremities, dermatitis, vitiligo, cellulitis, tinea pedis, dermatophytosis, and callosities, is denied. 

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a toenail disorder, to include onychomycosis, onychia, and paronychia, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for diabetes mellitus type 2 is denied.

Service connection for hypertension is denied.

Service connection for a vein disorder, to include phlebitis and thrombophlebitis, is denied.

Service connection for a low back disorder is denied.

Service connection for a neurological disorder of the right lower extremity, to include radiculopathy and peripheral neuropathy is denied.

Service connection for a neurological disorder of the left lower extremity, to include radiculopathy and peripheral neuropathy, is denied.

Service connection for a neurological disorder of the right upper extremity, to include radiculopathy and carpal tunnel syndrome, is denied.

Service connection for a neurological disorder of the left upper extremity, to include radiculopathy and carpal tunnel syndrome, is denied.  
  
Service connection for an eye disorder to include venous retinal branch occlusion, refractive error, and diplopia, is denied.

Since June 11, 2013, a rating of 10 percent, but no higher, for chronic gastritis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to appellate review of the sleep disorder claim.

The April 2015 VA esophageal examiner noted that the Veteran's chronic gastritis causes sleep disturbance.  Given that the Veteran has been diagnosed with insomnia with sleep apnea, the Board finds that an opinion should be obtained to determine whether the Veteran's diagnosed sleep disorder was caused or is aggravated by his service-connected chronic gastritis.  See 38 C.F.R. § 3.310 (2015).

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dating from August 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. After the above has been completed to the extent possible, return the claims file to the VA physician who conducted the April 2015 esophageal examination.  If that physician is not available, send the claims file to another physician for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the physician should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that a diagnosed sleep disorder, including the Veteran's insomnia with sleep apnea, was caused by a service-connected disability, to include the Veteran's service-connected chronic gastritis?  Please explain why or why not.  

b. If not caused by a service-connected disability, is it at least as likely as not that the sleep disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the chronic gastritis?  Please explain why or why not.

c. If the physician finds that the sleep disorder has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, the physician should attempt to quantify the degree of aggravation beyond the baseline level of the sleep disorder that is attributed to the service-connected disability.

A rationale for any opinions expressed should be      set forth.  If the physician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


